                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JUDITH C. MAGNEY,                               Case No. 17-cv-02389-HSG
                                   8                    Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART DEFENDANTS'
                                   9              v.                                       MOTIONS TO DISMISS PLAINTIFF'S
                                                                                           FIRST AMENDED COMPLAINT
                                  10       COUNTY OF HUMBOLDT, et al.,
                                                                                           Re: Dkt. Nos. 66, 67
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are two motions to dismiss Plaintiff Judith Magney’s first

                                  14   amended complaint: one filed by the County of Humboldt (“the County”), Humboldt County

                                  15   Board of Supervisors (“the Board”), Carolyn Ruth, Jeff Blanck, Blair Angus, Natalie Duke, Rosy

                                  16   Provino, Amanda Winstead, and Kelli Schwartz (collectively, “County Defendants”), see Dkt. No.

                                  17   67 (“County Mot.”); and the other filed by Shirley Hillman and Heather Ringwald (collectively,

                                  18   “APS Defendants”), Dkt. No. 66 (“APS Mot.”). See also Dkt. No. 65 (“FAC”). Defendants1 filed

                                  19   the motions on April 10, 2018. On April 24, 2018, Plaintiff filed responses to the motions. Dkt.

                                  20   Nos. 68 (“County Opp.”), 69 (“APS Opp.”). Defendants submitted replies on May 1, 2018. Dkt.

                                  21   Nos. 72 (“County Reply”), 73 (“APS Reply”). The Court held a hearing on the motions on

                                  22   November 15, 2018. See Dkt. No. 77. After carefully considering the parties’ arguments, the

                                  23   Court GRANTS IN PART and DENIES IN PART Defendants’ motions to dismiss.

                                  24       I.   BACKGROUND
                                  25            Plaintiff asserts twelve claims in the FAC. Plaintiff sets forth three of these claims on

                                  26   behalf of her deceased husband Dick Magney under 42 U.S.C. §§ 1983 and 1988, based on

                                  27

                                  28   1
                                           “Defendants” refers collectively to County and APS Defendants.
                                   1   allegations that Defendants, in their official and individual capacities, acted unconstitutionally in

                                   2   refusing to, and conspiring to refuse to, implement Mr. Magney’s Advanced Health Care Directive

                                   3   (“AHCD”). FAC ¶¶ 159–75, 218–29 (claims 1–2, 10). Plaintiff also asserts a representative claim

                                   4   based on Defendants’ related policy, custom, or practice of unconstitutionally “countermanding

                                   5   AHCDs that the County disagrees with.” FAC ¶¶ 240–60 (claim 12, the “Monell claim”); see

                                   6   Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978). Plaintiff sets forth seven

                                   7   more representative claims for violations of Mr. Magney’s due process rights, based on

                                   8   Defendants’ alleged bad faith filing of applications, petitions, and declarations to obtain temporary

                                   9   and probate conservatorship over Mr. Magney’s person and/or estate. FAC ¶¶ 176–212 (claims 3–

                                  10   9). Finally, Plaintiff asserts one claim on her own behalf under Sections 1983 and 1988, alleging a

                                  11   violation of her constitutional right “as her husband’s legal medical surrogate under his AHCD” to

                                  12   execute his end-of-life decisions. FAC ¶¶ 230–39 (claim 11).
Northern District of California
 United States District Court




                                  13             Plaintiff filed the FAC after the Court’s prior order granting Defendants’ motions to

                                  14   dismiss the complaint. See Dkt. No. 64 (“Dismissal Order”).2 In its Dismissal Order, the Court

                                  15   concluded that Plaintiff failed to plead with adequate specificity unlawful conduct falling within

                                  16   the applicable statute of limitations period, or a cognizable harm based on a continuing violation

                                  17   theory. See Dismissal Order at 5–6; Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001). The

                                  18   Court, however, granted Plaintiff leave to amend her claims. Id. at 7.

                                  19       II.   DISCUSSION
                                  20             Moving to dismiss Plaintiffs’ amended complaint, County Defendants argue that (1)

                                  21   Plaintiff’s individual and representative claims are time-barred by the applicable statute of

                                  22   limitations; (2) Plaintiff is judicially estopped from bringing her representative claims; (3) Plaintiff

                                  23   fails to assert sufficient facts to support her Monell claim against Defendant Blanck and several

                                  24
                                       2
                                  25      The Court detailed the factual background in its Dismissal Order, and incorporates those
                                       unchanged facts and the legal analysis from the Dismissal Order here. In this order, the Court
                                  26   only discusses the facts and legal standards as necessary to address the new issues raised in the
                                       first amended complaint and the renewed motions to dismiss. The Court accordingly DENIES AS
                                  27   MOOT the parties’ respective requests for judicial notice, Dkt. Nos. 70, 67-1; 66-1, as the Court
                                       has already taken judicial notice of the existence of relevant publicly available documents. See
                                  28   Dismissal Order at 4 n.4. To the extent that the parties seek notice of new documents, the Court
                                       does not rely on those documents for its disposition.
                                                                                         2
                                   1   other County Defendants; and (4) qualified immunity precludes Plaintiff’s claims against the

                                   2   individually named County Defendants. APS Defendants move to dismiss the FAC on similar

                                   3   grounds, arguing that Plaintiff’s claims are time-barred, that qualified immunity precludes

                                   4   Defendant Ringwald’s liability, and that Defendant Hillman, as a matter of law, cannot be liable in

                                   5   her official capacity under Monell.

                                   6        A.      Statute of Limitations
                                   7             Relying on Knox, Defendants argue that Plaintiff’s claims are “entirely premised on

                                   8   injuries sustained by Mr. Magney on or before April 22, 2015” when the Humboldt County Public

                                   9   Guardian, Defendant Kelli Schwartz, filed its most recent appointment petition. See County Mot.

                                  10   at 7–9, 12–13; APS Mot. at 14–16; FAC ¶ 23; 260 F.3d at 1013. In addition, County Defendants

                                  11   contend that any conduct taken by individual Defendants after April 26, 2015 is not actionable

                                  12   because absolute immunity applies when similarly situated county officials act pursuant to court
Northern District of California
 United States District Court




                                  13   orders, or otherwise engage in judicial or quasi-judicial functions. See County Mot. at 11–12.

                                  14             Though the Court agreed with Defendants’ first premise in dismissing Plaintiff’s prior

                                  15   complaint, the FAC sufficiently specifies, at this stage, harms from conduct occurring within the

                                  16   applicable statute of limitations period (that is, after April 26, 2015). See Dismissal Order at 4–5.

                                  17   For instance, Plaintiff now claims that at a hearing on April 30, 2015, Plaintiff demanded that

                                  18   Defendants stop medicating Mr. Magney against his will, in violation of his AHCD, and against

                                  19   the authority of his legal surrogates. FAC ¶¶ 116–17. Plaintiff also allegedly informed the state

                                  20   court that Defendants fraudulently obtained conservatorship over Mr. Magney, and medicated him

                                  21   against his will. See id. In addition, Plaintiff now asserts in detail how several representations

                                  22   made by Defendants on May 18, 19, 20, 21 and 22, 2015, during a trial regarding the First

                                  23   Amended Conservatorship petition, led first to further judicial investigation into Mr. Magney’s

                                  24   mental state, and then to a finding that Mr. Magney had legal capacity on May 22, 2015. See FAC

                                  25   ¶¶ 119–31. These allegations, when read in the light most favorable to Plaintiff, describe in

                                  26   sufficient detail discrete wrongs that themselves plausibly suggest independent constitutional

                                  27   violations. See Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008);

                                  28   Pouncil v. Tilton, 704 F.3d 568, 581 (9th Cir. 2012). As in Pouncil, Plaintiff’s specific demands
                                                                                          3
                                   1   on April 30, 2015 and Defendants’ failure to take responsive, corrective actions comprise, when

                                   2   construed in Plaintiff’s favor, discrete, individualized acts that “began the running of the statute of

                                   3   limitations anew.” 704 F.3d at 580–82; see Cherosky v. Henderson, 330 F.3d 1243, 1247 (9th Cir.

                                   4   2003).

                                   5             Plaintiff’s allegations regarding APS Defendants survive for similar reasons. For instance,

                                   6   the FAC asserts that Defendant Ringwald contributed to the Capacity Declaration-Conservatorship

                                   7   (form GC335) (“Capacity Declaration”), upon which Defendants allegedly relied in bad faith to

                                   8   obtain a conservatorship over Mr. Magney’s person or estate. See FAC ¶¶ 209, 211–12, 214.

                                   9   Plaintiff also alleges that the APS Defendants and individually named County Defendants jointly

                                  10   acted affirmatively in furthering these constitutional violations and “failed to cease and/or forestall

                                  11   violations of Plaintiffs’ constitutional rights, after their fraudulent evidentiary showing and

                                  12   misleading the court in Ex Parte proceedings. . . .” FAC ¶¶ 220–24
Northern District of California
 United States District Court




                                  13             County Defendants argue that absolute immunity applies and precludes their liability for

                                  14   in-court conduct. But Defendants acknowledge that “courts have not extended absolute immunity

                                  15   where evidence is fabricated or false statements are made under penalty of perjury . . . .” County

                                  16   Mot. at 11–12. Though County Defendants subsequently state (without citation or further

                                  17   explanation) that their conduct does not rise to “that level,” the gravamen of the FAC is

                                  18   Defendants’ allegedly fraudulent judicial representations. See, e.g., FAC ¶ 116 (“Plaintiff

                                  19   informed the court that it issued an unlawful order and that Attorney Defendants and Defendant

                                  20   Schwartz failed to apprise the court that it had no power to interfere with Mr. Magney’s AHCD

                                  21   . . . .”); County Opp. at 11–12. Based on the nature of Plaintiff’s allegations, which are

                                  22   sufficiently detailed at this stage, Defendants are not absolutely immune from liability.3

                                  23        B.      Qualified Immunity
                                  24             County and APS Defendants assert that qualified immunity prohibits liability as to the

                                  25

                                  26   3
                                        The Court does not need to decide whether Plaintiff is judicially estopped from arguing that Mr.
                                  27   Magney was legally incapacitated from March 13, 2005 to May 22, 2015 given that Plaintiff
                                       adequately states cognizable conduct falling within the applicable limitations period. See County
                                  28   Mot. at 13–15; APS Mot. at 12–14. Furthermore, Plaintiff does not contend in her opposition that
                                       equitable estoppel applies. See County Opp. at 5 n.2.
                                                                                        4
                                   1   individual Defendants because Plaintiff cannot show (1) a violation of a constitutional right, and

                                   2   (2) that the right was clearly established at the time of Defendants’ alleged misconduct. See

                                   3   County Mot. at 22; APS Mot. at 16–21; White v. Pauly, 137 S. Ct. 548, 551 (2017). The Supreme

                                   4   Court has instructed that while its “case law does not require a case directly on point for a right to

                                   5   be clearly established, existing precedent must have placed the statutory or constitutional question

                                   6   beyond debate” and that the right must be “particularized to the facts of the case.” White, 137

                                   7   S. Ct. at 551 (internal quotations, alterations, and citations omitted). Put differently, “[t]he

                                   8   contours of the right must be sufficiently clear that a reasonable official would understand that

                                   9   what [the officer] is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

                                  10          Qualified immunity claims at the motion to dismiss stage present unique challenges for

                                  11   courts. To survive a motion to dismiss, a complaint need only “state a claim to relief that is

                                  12   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). And yet,
Northern District of California
 United States District Court




                                  13   “defendants are entitled to qualified immunity so long as ‘their conduct does not violate clearly

                                  14   established statutory or constitutional rights of which a reasonable person would have known.’”

                                  15   Keates v. Koile, 883 F.3d 1228, 1234–35 (9th Cir. 2018) (quoting Harlow v. Fitzgerald, 457 U.S.

                                  16   800, 818 (1982)). The Supreme Court has stressed that qualified immunity is broadly construed to

                                  17   “give[] government officials breathing room to make reasonable but mistaken judgments about

                                  18   open legal questions,” such that “all but the plainly incompetent or those who knowingly violate

                                  19   the law” are protected. Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).

                                  20          Addressing this tension, the Ninth Circuit has explained that a complaint survives a

                                  21   qualified immunity defense at the motion to dismiss stage if it “contains even one allegation of a

                                  22   harmful act that would constitute a violation of a clearly established constitutional right.” Keates,

                                  23   883 F.3d at 1235 (quoting Pelletier v. Fed. Home Loan Bank of S.F., 968 F.2d 865, 872 (9th Cir.

                                  24   1992)). But even if a qualified immunity claim survives dismissal, that result “sheds little light on

                                  25   whether the government actors might ultimately be entitled to qualified immunity ‘were the case

                                  26   permitted to proceed, at least to the summary judgment stage’ and the court is presented with facts

                                  27   providing context for the challenged actions.” Id. (quoting Kwai Fun Wong v. United States, 373

                                  28   F.3d 952, 957 (9th Cir. 2004)).
                                                                                          5
                                   1          Plaintiff overcomes Defendants’ qualified immunity defense at this stage. As to the

                                   2   existence of a constitutional right, the Fourteenth Amendment protects persons against the

                                   3   deprivation of life, liberty, or property without due process of law. And in Cruzan ex rel. Cruzan

                                   4   v. Dir., Mo. Dep’t of Health, 497 U.S. 261 (1990), the Supreme Court explained that one such

                                   5   liberty interest protected by the Due Process Clause is an interest in medical autonomy. As the

                                   6   Court stated: “The principle that a competent person has a constitutionally protected liberty

                                   7   interest in refusing unwanted medical treatment may be inferred from our prior decisions.” Id. at

                                   8   278. Based on the facts before it, the Court “assume[d] that the United States Constitution would

                                   9   grant a competent person a constitutionally protected right to refuse lifesaving hydration and

                                  10   nutrition.” Id. at 279. The Ninth Circuit has reaffirmed the Court’s recognition of “fundamental

                                  11   rights to determine one’s own medical treatment,” “to refuse unwanted medical treatment,” and “a

                                  12   fundamental liberty interest in medical autonomy.” Coons v. Lew, 762 F.3d 891, 899 (9th Cir.
Northern District of California
 United States District Court




                                  13   2014), as amended (Sept. 2, 2014) (citing Cruzan ex rel. Cruzan, 497 U.S. at 278, Washington v.

                                  14   Glucksberg, 521 U.S. 702, 724 (1997), and Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833,

                                  15   851 (1992)). Given that competent persons have a constitutionally protected liberty interest in

                                  16   medical autonomy, the Fourteenth Amendment protects individuals from its deprivation without

                                  17   due process of law. See Cruzan ex rel. Cruzan, 497 U.S. at 279.

                                  18          The parties do not dispute that Cruzan’s fundamental liberty interest in medical

                                  19   autonomy—and in turn the constitutional right against its deprivation without due process of

                                  20   law—was clearly established at the time of any alleged misconduct at issue in this case. Rather,

                                  21   Defendants argue that Cruzan’s holding does not fit “the particular context of the case.” County

                                  22   Reply at 13. County Defendants argue that Cruzan’s holding “does not have any application to

                                  23   the specific facts of this case, which involve the COUNTY Defendants’ decision to investigate the

                                  24   suspected elder abuse of Mr. Magney at the hands of the Plaintiff.” Id. But those are not the facts

                                  25   alleged in the FAC. As alleged, a competent adult exercised his fundamental liberty interest in

                                  26   medical autonomy by making an end-of-life medical treatment plan in an AHCD. And as alleged,

                                  27   the process by which Defendants challenged, and ultimately countermanded, Mr. Magney’s

                                  28   AHCD—and thus deprived him of his fundamental liberty interest—involved intentionally
                                                                                        6
                                   1   misleading a court. See, e.g., FAC ¶¶ 5–10.

                                   2          At this stage, the Court must accept all allegations in the FAC as true and construe the

                                   3   pleadings in the light most favorable to the Plaintiff. From that perspective, the Court finds that

                                   4   Plaintiff has adequately pleaded “factual content that allows the court to draw the reasonable

                                   5   inference” of the requisite fit between the allegations in this case and existing precedent that

                                   6   clearly established the unconstitutionality of certain methods of depriving individuals of their

                                   7   liberty interests. See Ashcroft, 556 U.S. at 678. To be clear, the constitutional right at issue here

                                   8   is the right against the deprivation of one’s fundamental liberty interest in medical autonomy

                                   9   without due process of law. Put differently, the issue concerns the process of deprivation and not

                                  10   simply the deprivation itself. Plaintiff alleges here that County Defendants intentionally deceived

                                  11   a tribunal in depriving the Magneys of their rights. The Court thus cannot conclude at this stage as

                                  12   a matter of law that intentionally misleading a court in furtherance of countermanding an
Northern District of California
 United States District Court




                                  13   AHCD—as Plaintiff alleges—could never violate the Due Process Clause. See Briscow v. LaHue,

                                  14   460 U.S. 325, 326 n.1 (explaining that “[t]he Court has held that the prosecutor's knowing use of

                                  15   perjured testimony violates due process”).

                                  16          Nor can the Court say as a matter of law at this stage that it was not “clear” whether “a

                                  17   reasonable official would understand” that intentionally deceiving a tribunal to countermand a

                                  18   person’s AHCD violates that person’s right not to be deprived of his liberty interest in medical

                                  19   autonomy without due process of law. See Anderson, 483 U.S. at 640; see also Compl. at 5 (“No

                                  20   reasonable person nor government agency would have taken the course chosen by . . . misleading

                                  21   the lower courts as to the facts and law, and omitting material facts and law from the court . . . .”).

                                  22   The Ninth Circuit has repeatedly held that where an official deprives a person of his liberty

                                  23   through judicial deception, “the shield of qualified immunity is lost.” See Chism v. Washington

                                  24   State, 661 F.33 380, 393 (9th Cir. 2011) (quoting Branch v. Tunnell, 937 F.2d 1382, 1387 (9th Cir.

                                  25   1991)); see also Keates, 883 F.3d at 1240 (involving allegations of deliberately false statements

                                  26   during juvenile court proceedings); Vierra v. Nuti, 659 F. App’x 420, 421–22 (9th Cir. 2016)

                                  27   (involving an officer who allegedly fabricated evidence supporting detention).

                                  28          This Court is mindful of the challenges that arise at the intersection of the pleading
                                                                                          7
                                   1   standard and the “low bar” threshold for establishing qualified immunity. See Keates, 883 F.3d at

                                   2   1235. But at this stage, the Court finds that the operative complaint adequately pleads at least

                                   3   “one allegation of a harmful act that would constitute a violation of a clearly established

                                   4   constitutional right.” See Keates, 883 F.3d at 1235.

                                   5        C.      Sufficiency of Plaintiff’s Monell Claim Under Rule 12(b)(6)
                                   6             Finally, County Defendants contend that Plaintiff’s allegations are inadequate to state a

                                   7   Monell claim against Defendant Blanck, the County, and other individually named County

                                   8   Defendants in their official capacities. County Mot. at 18–21. According to County Defendants,

                                   9   Defendant Blanck should be dismissed from this action without leave to amend because he was

                                  10   not employed during the time period alleged in the FAC. Id. at 17. In addition, APS Defendants

                                  11   argue that Hillman cannot be liable because she does not possess final policymaking authority.

                                  12   APS Mot. at 21–23 (citing Jett v. Dall. Indep. Sch. Dist., 491 U.S. 701, 737 (1989)).
Northern District of California
 United States District Court




                                  13             To plausibly state a Monell claim, Plaintiff must allege unconstitutional conduct

                                  14   attributable to (1) an official municipal policy, Monell, 436 U.S. at 694; (2) “a widespread practice

                                  15   that, although not authorized by written law or express municipal policy, is ‘so permanent and

                                  16   well settled as to constitute a ‘custom or usage’ with the force of law,’” City of St. Louis v.

                                  17   Praprotnik, 485 U.S. 112, 127 (1988) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–68

                                  18   (1970)); (3) the decision of an official with “final policymaking authority,” id. at 123; or (4) a

                                  19   “failure to train [that] amounts to deliberate indifference to the rights of persons,” City of Canton

                                  20   v. Harris, 489 U.S. 378, 388 (1989). There is no respondeat superior liability under § 1983. See

                                  21   Monell, 436 U.S. at 691. In turn, a government entity is not liable under Monell simply because it

                                  22   employs a person who violated a plaintiff’s rights; rather, the plaintiff must adequately allege facts

                                  23   that show “personal participation by the defendant.” See Taylor v. List, 880 F.2d 1040, 1045 (9th

                                  24   Cir. 1989). Moreover, claims based on allegedly unconstitutional conduct attributable to official

                                  25   policy or custom must show that the official policy or custom “was the ‘actionable cause’ of the

                                  26   constitutional violation, which requires showing both but for and proximate causation.” Tsao v.

                                  27   Desert Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012). At the pleading stage, a plaintiff’s

                                  28   Monell claim “may not simply recite the elements of a cause of action, but [must] contain
                                                                                           8
                                   1   sufficient allegations of underlying facts” so as to provide the opposing party with fair notice so it

                                   2   can defend itself. See AE ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012)

                                   3   (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

                                   4          As an initial matter, Monell liability necessarily requires an underlying constitutional

                                   5   violation. And how a plaintiff articulates the alleged underlying constitutional violation will

                                   6   frame the Monell inquiry, because a municipality’s alleged wrongdoing—be it an official policy,

                                   7   an unwritten custom or policy, the decision of a final policymaker, or a failure to train—must have

                                   8   caused the particular constitutional violation. See Tsao, 698 F.3d at 1146. Here, Plaintiff alleges

                                   9   Monell liability based on a custom or policy of countermanding AHCDs and/or a failure to train.

                                  10   See FAC ¶ 17. Significantly, Plaintiff alleges that individual officers misled a court in furtherance

                                  11   of the general custom or policy of countermanding AHCDs.

                                  12          Turning first to the custom or policy inquiry, a plaintiff must allege facts demonstrating
Northern District of California
 United States District Court




                                  13   unconstitutional conduct attributable to a pervasive, long-standing practice with the force of law to

                                  14   survive at the motion to dismiss stage. See City of St. Louis, 485 U.S. at 127. Plaintiff alleges a

                                  15   policy or custom of countermanding AHCDs. See FAC 245–46. Simply challenging AHCDs,

                                  16   however, is not unconstitutional. See Cruzan, at 279; see also Cal. Prob. Code § 4766 (setting

                                  17   forth the procedure for filing a petition with the state superior court to determine whether the

                                  18   authority of an agent listed in an AHCD should be terminated). To render the challenging of

                                  19   AHCDs unconstitutional, a municipality’s method of challenging AHCDs must violate patients’

                                  20   due process rights. Id. And here, the unconstitutional method of challenging AHCDs pled by

                                  21   Plaintiff is County employees misleading a tribunal. But Plaintiff does not plead a long-standing

                                  22   practice of misleading tribunals. Put plainly, Plaintiff alleges that the County has a custom or

                                  23   policy of challenging AHCDs, and that in this instance employees misled a tribunal in furtherance

                                  24   of the custom or policy. That is not enough to survive a motion to dismiss.

                                  25          Plaintiff also has not adequately pleaded a “failure to train [that] amounts to deliberate

                                  26   indifference to the rights of persons.” See City of Canton, 489 U.S. at 388. A plaintiff may

                                  27   adequately plead objective deliberate indifference in two ways. First, there may be an obvious

                                  28   need for training because a constitutional violation is exceedingly likely to occur from employees
                                                                                         9
                                   1   carrying out their duties. Id. at 390. Alternatively, a plaintiff may allege facts that demonstrate

                                   2   policymakers had constructive notice that constitutional violations were substantially certain to

                                   3   result, but failed to act. See Castro v. County of Los Angeles, 833 F.3d 1060 (9th Cir. 2016)

                                   4   (citing City of Canton, Ohio v. Harris, 489 U.S. 378, 396 (1989)). Focusing on the adequately

                                   5   alleged unconstitutional conduct—misleading a tribunal to countermand AHCDs—the Court finds

                                   6   that there is no obvious need to train employees not to mislead tribunals. See Walker v. City of

                                   7   New York, 974 F.2d 293, 299–300 (2d Cir. 1992) (“As laid out above, City of Canton also requires

                                   8   a likelihood that the failure to train or supervise will result in the officer making the wrong

                                   9   decision. Where the proper response—to follow one's oath, not to commit the crime of perjury,

                                  10   and to avoid prosecuting the innocent—is obvious to all without training or supervision, then the

                                  11   failure to train or supervise is generally not ‘so likely’ to produce a wrong decision as to support

                                  12   an inference of deliberate indifference by city policymakers to the need to train or supervise.”).
Northern District of California
 United States District Court




                                  13   And Plaintiff has not pleaded facts demonstrating that policymakers had constructive notice that

                                  14   misleading a tribunal was substantially certain to result from a broader policy of challenging

                                  15   AHCDs. See City of Canton, 489 U.S. at 396. Plaintiff relies in large part on a statement by one

                                  16   employee that “Mr. Magney’s AHCD was not the first the County challenged.” FAC ¶ 246. But

                                  17   again, simply challenging AHCDs is not unconstitutional. And claiming that the County

                                  18   previously challenged AHCDs is not the same as alleging constructive notice to policymakers that

                                  19   employees may mislead tribunals.

                                  20          Under the circumstances, the Court also holds that leave to amend Plaintiff’s Monell claim

                                  21   would be futile. When the Court asked Plaintiff’s counsel at the hearing on this motion what facts

                                  22   she might add to bolster the Monell claim if afforded the opportunity to amend the FAC, counsel

                                  23   provided none. For this reason, Plaintiff’s Monell claims are DISMISSED WITH PREJUDICE.

                                  24   III.   CONCLUSION
                                  25          For these reasons, the Court GRANTS the motions to dismiss Plaintiff’s Monell claims

                                  26   with prejudice, and otherwise DENIES the motions.

                                  27          The Court further SETS a Case Management Conference (“CMC”) for Tuesday, January

                                  28   15, 2019 at 2:00 p.m. The parties must submit an initial joint CMC statement with a proposed
                                                                                         10
                                   1   case schedule by January 8, 2019. See Civ. L.R. 16-1.

                                   2          IT IS SO ORDERED.

                                   3   Dated: 12/10/2018

                                   4                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     11
